United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1780
Issued: March 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 1, 2016 appellant filed a timely appeal from a March 7, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20
C.F.R. § 501.3(e)-(f). One hundred and eighty days from March 7, 2016, the date of OWCP’s last decision, was
September 6, 2016. Since using September 7, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is September 1, 2016, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $25,667.99 for the period September 30, 2014 through March 16, 2015; and
(2) whether it properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On November 18, 2013 appellant, then a 60-year-old program analyst, filed an
occupational disease claim (Form CA-2), alleging hearing loss and severe tinnitus as a result of
noise exposure in the workplace. He indicated that he was exposed to noise from an air
compressor, endothermic gas generators, and pneumatic tools for over 39 years.
The record indicates that appellant previously filed a claim for hearing loss (OWCP File
No. xx-xxxx716), and OWCP issued a schedule award dated March 18, 1994 for 12 percent
binaural hearing loss. And, in another separate hearing loss claim (OWCP File No. xxxxxx814), OWCP issued an August 2, 1999 schedule award for 10 percent binaural hearing loss.
In February 2014, OWCP accepted the current occupational disease claim (OWCP File
No. xx-xxxx968) for binaural hearing loss, which arose on or about August 1, 2000.
In a February 18, 2014 second opinion examination, Dr. R. Michael Loper, a Boardcertified otolaryngologist, diagnosed binaural hearing loss and indicated that it was due to noise
exposure in federal employment. The report contained results of an audiological examination at
500, 1,000, 2,000, and 3,000 cycles per second. For the right ear, the results were 30, 40, 50, and
75 respectively. For the left ear, the results were 35, 35, 60, and 105. In a report dated April 10,
2014, an OWCP medical adviser found that appellant had 38 percent binaural hearing loss based
on the report from the second opinion physician.
By decision dated November 26, 2014, OWCP issued a schedule award for an additional
28 percent binaural hearing loss, for a total of 38 percent binaural hearing loss. It reduced
appellant’s current 38 percent rating to reflect his previous schedule award for 10 percent
binaural hearing loss. The period of the award was from February 18, 2014 to March 16, 2015.
In a December 7, 2015 preliminary overpayment determination, OWCP found that
appellant received a $25,667.99 overpayment due to schedule award payments that were in error.
It explained that it had neglected to reduce the November 26, 2014 schedule award by 12
percent, which appellant was previously awarded on March 18, 1994. As to the amount, OWCP
submitted worksheets indicating that appellant had been paid $59,881.91 in compensation from
February 18, 2014 to March 16, 2015. According to OWCP calculations, appellant should have
been paid only $34,213.92 from February 18 to September 29, 2014 for an additional six percent
binaural hearing loss. OWCP also found that appellant was without fault in the creation of the
overpayment of compensation. It asked appellant to submit an attached overpayment recovery
questionnaire, which would allow it to consider waiving the overpayment and determine, if
necessary, a reasonable method for collection. OWCP notified appellant that failure to submit
the requested financial information within 30 days would result in a denial of waiver.

2

On January 15, 2016 appellant submitted an overpayment recovery questionnaire (Form
OWCP-20) indicating that he had a spouse, a monthly income of $3,747.12, and monthly
expenses of $3,709.32 for rent or mortgage, food, clothing, utilities, and other expenses. He
further indicated that he had $763.08 in a checking account, $816.84 in savings, $14,022.96 in
stocks and bonds, and $13,000.00 in other personal property and funds.
By decision dated March 7, 2016, OWCP finalized its overpayment determination that an
overpayment of $25,667.99 had been created. It denied waiver of the overpayment, noting that
appellant’s monthly expenses did not exceed his income and his assets of $763.08 in checking,
$816.84 in savings, and $14,022.96 in stocks and bonds, totaled $15,602.88, which was above
the guideline of $8,000.00 provided by FECA procedures when considering a waiver of
recovery.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).5
Schedule awards for hearing loss are calculated as follows: Using the frequencies of 500,
1,000, 2,000, and 3,000 hertz (Hz), the losses at each frequency are added up and averaged.6
Then, the “fence” of 25 decibels (dB) is deducted because, as the A.M.A., Guides points out,
losses below 25 dB result in no impairment in the ability to hear everyday speech under everyday
conditions.7 The remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of
monaural hearing loss.8 The binaural loss is determined by calculating the loss in each ear using

3

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
4

20 C.F.R. § 10.404.

5
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
6

See Section 11.2, Hearing and Tinnitus, A.M.A., Guides at 248-51 (6th ed. 2008).

7

Id. at 250.

8

Id. at 250-51.

3

the formula for monaural loss; the lesser loss is multiplied by five, and then added to the greater
loss and the total is divided by six to arrive at the amount of the binaural hearing loss.9
When determining entitlement to a schedule award, preexisting impairment to the
scheduled member should be included.10 Impairment ratings for schedule awards include those
conditions accepted by OWCP as job related, and any preexisting permanent impairment of the
same member or function.11 If the work-related injury has affected any residual usefulness in
whole or in part, a schedule award may be appropriate.12 There are no provisions for
apportionment under FECA,13 but when the prior impairment is due to a previous work-related
injury and a schedule award has been granted for such prior impairment, the percentage already
paid is subtracted from the total percentage of impairment.14
ANALYSIS -- ISSUE 1
OWCP found that an overpayment of compensation occurred because it neglected to
offset appellant’s prior award for 12 percent binaural hearing loss. The current medical evidence
of record showed that appellant had 38 percent binaural hearing loss, based on the report and
accompanying audiogram provided by the second opinion physician, Dr. Loper. In his April 10,
2014 report, OWCP’s medical adviser applied the above-noted formula to the February 18, 2014
audiometric results and properly determined that appellant had 38 percent binaural hearing loss.
The record establishes that appellant previously received a March 18, 1994 schedule
award for 12 percent binaural hearing loss, as well as an August 2, 1999 award for 10 percent
binaural hearing loss, for a total of 22 percent binaural hearing loss. While OWCP reduced the
latest award by the August 1999 10 percent award, it did not offset appellant’s March 1994 12
percent award. Consequently, when OWCP issued a schedule award on November 26, 2014 for
an additional 28 percent binaural hearing loss, an overpayment was created.15
As to the amount of the overpayment, OWCP calculated that appellant was paid
$59,881.91 in compensation from February 18, 2014 to March 16, 2015. Had OWCP properly
issued a schedule award for only an additional 16 percent binaural hearing loss, appellant would
have received just $34,213.92 for the period February 18 to September 29, 2014. Therefore, the
difference between the two amounts, $25,667.99, represented an overpayment of compensation.
No contrary evidence or argument was provided. The Board accordingly finds that the evidence
9

Id. at 251.

10

Carol A. Smart, 57 ECAB 340, 343 (2006); Michael C. Milner, 53 ECAB 446, 450 (2002).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5d.
12

Id.

13

Id.

14

Id. at Chapter 2.808.7a(1); 20 C.F.R. § 10.404(c).

15

Id..

4

of record establishes a $25,667.99 overpayment of compensation for the period September 30,
2014 through March 16, 2015.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.16 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his current income, including compensation benefits, to meet current ordinary and necessary
living expenses, and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.17 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, relinquished a valuable right or changed his position
for the worse.18
The individual who received the overpayment is responsible for providing information
about income, expenses, and assets as specified by OWCP.19 This information is necessary for
determining whether waiver of recovery of the overpayment is warranted.20 The information is
also used to determine an appropriate repayment schedule, if necessary.21 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.22
ANALYSIS -- ISSUE 2
OWCP found that appellant was without fault in the creation of the overpayment.
Appellant may seek waiver of recovery of the overpayment, but he must submit the relevant
financial evidence in order for OWCP to properly make a determination on the issue. He
submitted an overpayment recovery questionnaire (Form OWCP-20) indicating that he had a
spouse, a monthly income of $3,747.12, and monthly expenses of $3,709.32 for rent or
mortgage, food, clothing, utilities, and other expenses. Appellant further indicated that he had
16

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

17

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).
18

Id. at § 10.437(a), (b).

19

Id. at § 10.438(a).

20

Id.

21

Id.

22

Id. at § 10.438(b).

5

$763.08 in a checking account, $816.84 in savings, $14,022.96 in stocks and bonds, and
$13,000.00 in other personal property and funds.
Regarding the $25,667.99 overpayment of compensation, OWCP found that appellant
was not with fault in the creation of the overpayment, but denied waiver of recovery because he
had not provided sufficient evidence to establish the need for waiver or a reasonable monthly
repayment amount. Although OWCP found that appellant was without fault in the creation of
the overpayment, repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.23 The record
reflects that appellant has a monthly income of $3,747.12 and monthly expenses of $3,709.32.
In its March 7, 2016 decision, OWCP denied waiver of the overpayment on the basis that
appellant’s monthly expenses did not exceed his income and his total reported assets of
$15,602.88 far exceeded the applicable $8,000.00 asset base.24 It properly concluded that
recovery of the overpayment would not defeat the purpose of FECA, be against equity or good
conscience, or cause hardship to appellant. Thus, the Board finds that OWCP properly denied
waiver of recovery of the $25,667.99 overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $25,667.99 for the period September 30, 2014 through March 16, 2015. The Board further
finds that OWCP properly denied waiver of recovery of the overpayment.

23

See Wade Baker, 54 ECAB 198 (2002).

24

See supra note 17.

6

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

